                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brenda Calloway Colvin,                               File No. 19-cv-2479 (ECT/BRT)

              Plaintiff,

v.                                                                ORDER

Keith Ellison, Rebecca Lucero, Jodi
Harpstead, John Harrington, Staci Brean,
Unnamed Adjoiner (the Director of
Hennepin County Child Protection
Services), Commissioner of the Minnesota
Department of Education, and Melissa
Jacobsen,

           Defendants.
________________________________________________________________________

       The Court has received the December 12, 2019 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. ECF No. 7. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 7] is ACCEPTED;

       2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute; and

       3.     Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] is DENIED AS MOOT.

Dated: January 13, 2020                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
